Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim status: 
Claim 14, 20-38 have been cancelled and Claim 1-13, 15-19, 39-40 are currently pending. 


Claim Objections
Claim 13 and 40 are objected to because of the following informalities: 
Claim 13 recites limitation “space parameter” which is not a common term in the art. Is the term meant to be “spatial parameter”.  Appropriate correction is required.

Claim 40 is objected because Claim 40 contain two sentences. Claims are required to be written in a single sentence form (see MPEP 608.01(m))

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites limitation “selecting transmission resources identical to or related to the transmission parameter used by the transmission channel”. It’s not clear how transmission resources can be identical to a transmission parameter which rendered the claim unclear. 
Claim 11 is rejected for the same reasons as stated above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 13, 15, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia, “Beam Management –DCI monitoring” in view of Ng et al (US 2015/0201369). 
Regarding claim 1, 39, Nokia teaches a method for indicating a large-scale channel parameter, comprising: 
determining first transmission resources related to a transmission channel for a large-scale channel parameter or a group of large-scale channel parameters, and transmitting configuration information about the first transmission resources to a terminal device via first signaling, the first transmission resources being transmission resources for K downlink reference signals, K being a positive integer (Fig. 2, step 1, section 2.1 4th paragraph, “time domain beam sweeping is performed using cell specific CSI-RS to advertise the DL beams of the cell); and 
selecting second transmission resources from the first transmission resources in accordance with a transmission parameter used by the transmission channel, and transmitting indication nd paragraph, “The UE provides beam based RSRP measurement to the gNB which determines and signals to the UE the set of candidate beams for both PDCCH and PDSCH transmission”, it’s noted that only strong logical DL beams with good RSRP value are selected out of all the candidate beams, thus K is greater or equal to L).
 	Nokia doesn’t explicitly teach the downlink transmission resources are used to determine a large-scale channel parameters. 
	Ng teaches that the downlink transmission resources are used to determine a large-scale channel parameters ([0131]-[0133], “large scale property” ). 
	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ng in the system disclosed by Nokia for the purpose of improving channel estimation (see [0133] of Ng).

Regarding claim 2, the aforementioned references further teaches the indication information comprises information about indexes of the second transmission resources in the first transmission resources (Nokia, Section 2.3, 2nd paragraph, “Beam ID”).

Regarding claim 10,  the aforementioned references further teaches the selecting the second transmission resources from the first transmission resources in accordance with the transmission parameter used by the transmission channel comprises: selecting transmission resources identical to or related to the transmission parameter used by the transmission channel from the first transmission resources as the second transmission resources (Nokia, Fig. 2, step 3, N strong logical DL beams and RSRP value  and Section 2.3, 2nd paragraph). 

Regarding claim 11,  the aforementioned references further teaches the selecting the transmission resources identical to or related to the transmission parameter used by the transmission channel from the first transmission resources as the second transmission resources comprises: selecting transmission resources using a same transmission beam as the transmission channel from the first transmission nd paragraph).

Regarding claim 13,  the aforementioned references further teaches the first signaling is signaling from a Media Access Control (MAC) Control Element (CE), and the second signaling is Downlink Control Information (DCI) (Nokia, under Section 1, 2nd Agreement,  “indication signaling  (e.g. DCI, MAC CE, RRC, etc”); wherein the large-scale channel parameter comprises space parameter, delay spread, average delay, Doppler frequency offset. Doppler spread (Nokia, Section 2.3, 3rd paragraph, “QCL characteristics in this domain may include …average delay”).

Regarding claim 15,  Nokia teaches a method for determining a large-scale channel parameter, comprising: acquiring configuration information about first transmission resources transmitted by a base station via first signaling, the first transmission resources being transmission resources for K downlink reference signals, the first transmission resources being related to a transmission channel for a large-scale channel parameter or a group of large-scale channel parameters, K being a positive integer (Fig. 2, step 1, section 2.1 4th paragraph, “time domain beam sweeping is performed using cell specific CSI-RS to advertise the DL beams of the cell); acquiring indication information about second transmission resources transmitted by the base station via second signaling, the second transmission resources being transmission resources selected by the base station from the first transmission resources in accordance with a transmission parameter used by the transmission channel, the second transmission resources being transmission resources for L downlink reference signals, L being a positive integer, and K being greater than or equal to L Fig. 2, step 3, N strong logical DL beams and RSRP value  and Section 2.3, 2nd paragraph, “The UE provides beam based RSRP measurement to the gNB which determines and signals to the UE the set of candidate beams for both PDCCH and PDSCH transmission”, it’s noted that only strong logical DL beams with good RSRP value are selected out of all the candidate beams, thus K is greater or equal to L). 
Nokia doesn’t explicitly teach the downlink transmission resources are used to determine a large-scale channel parameters. 
	Ng teaches that the downlink transmission resources are used to determine a large-scale channel parameters ([0131]-[0133], “large scale property” ). 
	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ng in the system disclosed by Nokia for the purpose of improving channel estimation (see [0133] of Ng).

.


Allowable Subject Matter
Claims 3-9, 12, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SIMING LIU/Primary Examiner, Art Unit 2411